        Case 4:20-cv-10274-TSH Document 1 Filed 02/12/20 Page 1 of 7


                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS
                     BOSTON, MASSACHUSETTS

_______________________________
                               )
LIBERTY CHURCH OF THE          )
ASSEMBLIES OF GOD              )

SAMUEL ROCHA                         )
Plaintiffs                           )
                                     )
 v.                                  )    Case No. 20-10274
                                     )
                                     )
MICHAEL POMPEO,                      )
  US Secretary of State              )
KEN CUCCINELLI,                      )
  Director, USCIS;                   )
CHAD WOLF, Secretary,                )
  Department of Homeland Security;   )
WILLIAM BARR,                        )
 Attorney General;                   )
______________________________       )


                 PLAINTIFFS’ ORIGINAL COMPLAINT
                   FOR WRIT IN THE NATURE OF
                           MANDAMUS


       NOW COMES the Plaintiffs, in the above-mentioned and numbered cause
of action and would show unto the Court the following:

  1. This action is brought against the Defendants to compel action on an
     approved I-129R visa application filed by the Plaintiff, Liberty Church
     Assemblies of God [Liberty Church] for Religious [R-1] visa status for
     Plaintiff, Samuel Rocha. Mr. Rocha is the beneficiary of an approved I-129R
     visa application WAC1804050105, through Liberty Church. The Defendants
     have arbitrarily and capriciously denied said visa application to the
     Plaintiffs’ detriment.
     Case 4:20-cv-10274-TSH Document 1 Filed 02/12/20 Page 2 of 7




                                 PARTIES

2. Plaintiff, Liberty Church, is a Massachusetts religious nonprofit corporation
   with primary place of religious service in Shrewsbury, Massachusetts.

3. Plaintiff, Samuel Rocha, was approved for R visa status and is an employee
   of Liberty Church.

4. Defendant Michael Pompeo is the Secretary of State and this action is
   brought against him in his official capacity. Secretary Pompeo is
   responsible for the administration and adjudication of immigrant visas filed
   abroad. Secretary Pompeo is properly named as a Defendant because the
   U.S. consulate has the duty to properly process the Plaintiff’s I-129R
   application.

5. Defendant Ken Cuccinelli is the Director of the U.S. Citizenship and
   Immigration Services (“USCIS “) and is responsible for administration of
   immigration benefits and services including the processing of applications
   for immigrant visas and asylum petitions. The USCIS oversees the activities
   of the individual Service Centers.

6. Defendant Chad Wolf is the Secretary of the United States Department of
   Homeland Security (“DHS”). He is charged with, among other things,
   administering the USCIS and the implementation and enforcement of the
   Immigration and Nationality Act, 8 USC § 1101 et seq. (“INA”). As a result
   of this position, Secretary Wolf has the ultimate decision-making authority
   over all matters alleged in this petition. 8 USC § 1103 (a)(1)-(6).

7. Defendant William Barr is Attorney General of the United States, and this
   action is brought against him in his official capacity. He is generally charged
   with enforcement of the Immigration and Nationality Act, and is further
   authorized to delegate such powers and authority to subordinate employees
   of the Department of Justice. 8 USC §1103(a). USCIS is an agency within
   the Department of Justice to whom the Attorney General’s authority has in
   part been delegated, and is subject to the Attorney General’s supervision.




                                       2
      Case 4:20-cv-10274-TSH Document 1 Filed 02/12/20 Page 3 of 7



                              JURISDICTION

8. Jurisdiction in this case is proper under 28 USC § 1361 (“Mandamus Act”)
   and 5 USC § 551 (“Administrative Procedures Act”). Relief is requested
   pursuant to these statutes.

9. The Federal Court had subject matter jurisdiction to hear this case as there is
   a claim that arises “under the Constitution, laws, or treaties of the United
   States,” and is thus within the jurisdiction granted to the district courts under
   28 U.S.C. § 1331.

                                     VENUE

10.Venue is proper in this court, pursuant to 28 USC § 1391(e), in that this is an
   action against officers and agencies of the United States in their official
   capacities, brought in the District of Massachusetts, where a substantial part
   of the events or omissions giving rise to the Plaintiff’s claim occurred and
   where Defendants have agents.

                       EXHAUSTION OF REMEDIES

11.The Plaintiff has exhausted his administrative remedies. The Plaintiff has
   provided all necessary information in order for the Defendants to make a
   proper decision on his application. To date, Plaintiff has been unable to
   secure a visa to allow Mr. Rocha to return to the United States.

                              CAUSE OF ACTION

12.This action is brought against the Defendants to compel action on the I-129R
   visa application properly filed by the Plaintiff, Liberty Church. Liberty
   Church filed an I-129R visa application for the Plaintiff, Samuel Rocha,
   Receipt number WAC1804050105. Mr. Rocha has been serving the church
   on the R visa since its approval.

13.In November 2019, Mr. Rocha travelled to Brazil in order to get engaged.
   Mr. Rocha appeared at the Rio de Janeiro Consulate to place the visa sticker
   in his passport to allow him to return to the United States. The officer denied
   his request without giving specific grounds under INA section 214(b) and
   told him there was no appeal without delineating any specific grounds.
                                        3
     Case 4:20-cv-10274-TSH Document 1 Filed 02/12/20 Page 4 of 7



14.Mr. Rocha went to another interview at the Brasilia Consulate in December
   2019 with a letter from his attorney and additional documentation. See
   Exhibit. The officer refused to look at any supporting documents of ties
   to Brazil saying he has been in the USA for five years and they believe he
   has no intention of returning to Brazil. She said that “he can come back to
   tomorrow, next week or next month and the decision will not change.”
15.The officer denied Mr. Rocha’s visa for unsubstantiated reasons as the
   Petitioner and Beneficiary have met all the requirements for R visa status as
   reflected in his approval notice. It is important to note that Mr. Rocha never
   violated his nonimmigrant status.

16.Mr. Rocha has an approved change of status to an R visa which expires in
   December 2020. Mr. Rocha has the required 2 year membership in Liberty
   Church prior to his application and has actually been serving on an R visa
   since his approval. The approval of the R visa by the USCIS demonstrates
   that Mr. Rocha has met all the requirements for the occupation and the
   denial is a clear contradiction. Mr. Rocha has been approved as the Director
   of Music and Media for the church. As such, he has been responsible for
   serving and directing several worship ministries and is an integral part of the
   church services. Through his role, he has expanded the department to 57
   active members. Wherefore, it is evident that the Officer has used unlawful
   reasons to deny this visa application.

17.The regulations state that R visa applicants can have dual intent and only
   require an intention to depart the United States at the conclusion of their R
   visa status, but does not require applicants to have a residence abroad. See 9
   FAM 402.16-6.

18.The Regulations state:
         a. An R applicant is presumed to be an immigrant until he or she
         establishes to your satisfaction that he or she is entitled to R
         nonimmigrant status. The standards for applying 214(b) described
         at 9 FAM 302.1-2(B)(4) apply to R applicants. Under 8 CFR
         214.2(r)(15), R status requires an intention to depart the United States
         upon the expiration or termination of R status. However, an applicant
         for an R visa does not have to have a residence abroad which he or
         she does not intend to abandon.

                                       4
     Case 4:20-cv-10274-TSH Document 1 Filed 02/12/20 Page 5 of 7


          b.     Further, "dual intent' is permissible for R visa holders, meaning
          that DHS has determined that a filed or approved request for
          permanent labor certification or the filing or approval of an immigrant
          visa preference petition may not be the sole basis for denial of R
          status. The alien may come to the United States for a temporary
          period as an R nonimmigrant and depart voluntarily at the end of his
          or her authorized stay and, at the same time, lawfully seek to be
          become a permanent resident of the United States.
          c. A refusal under INA 214(b) is appropriate in situations where you
          conclude that the applicant does not intend to depart the United States
          upon conclusion of R status. 9 FAM 402.16-6 214(B) REFUSALS
          AND R NONIMMIGRANTS (CT:VISA-952; 10-17-2019).

19.Wherefore, it is evident that the Officer has used unlawful reasons to deny
   this visa application. The applicant is not required to present evidence of ties
   to the home country nor may the officer deny this case solely on this basis.
   The Applicant has stated his intent to depart the United States after the
   expiration of his R visa status. This meets the requirements. Furthermore,
   Mr. Rocha has presented multiple affidavits and documents showing his ties
   to Brazil including his family’s and fiancee’s family’s ownership of
   properties.

20.Most disturbing, the officer refused to review such substantial evidence of
   ties in making the decision.

21.The Defendants have improperly withheld action on said applications to the
   Plaintiffs’ detriment.

22.The Defendants, in violation of the Administrative Procedures Act, 5 USC
   § 551 et seq., are unlawfully withholding or unreasonably delaying action on
   Plaintiffs’ petition and have failed to carry out the adjudicative functions
   delegated to them by law with regard to the Plaintiff’s case.

23.The Administrative Procedure Act (APA), also gives a court power to “hold
   unlawful and set aside not only agency action that is ‘arbitrary’ or
   ‘capricious,’ but also agency action that is ‘otherwise not in accordance with
   law’ or is ‘in excess of statutory jurisdiction, authority, or limitations, or
   short of statutory right.’” Cousins v. Sec'y of the United States Dep't of
   Transp., 880 F.2d 603, 608 (1st Cir.1989).

                                       5
     Case 4:20-cv-10274-TSH Document 1 Filed 02/12/20 Page 6 of 7


24.The denial of a visa implicates the constitutional rights of Plaintiff. See,
   e.g., Kleindienst v. Mandel, 408 U.S. 753, 766 (1972); Adams v. Baker, 909
   F.2d 643, 647-48 (1st Cir.1990); Burrafato v. United States Dep't. of State,
   523 F.2d 554, 556-57 (2d Cir.1975); Saavedra Bruno v. Albright, 197 F.3d
   1153, 1163 (D.C.Cir.1999). The government has failed to provide a "facially
   legitimate and bona fide reason" for the alien's exclusion in accordance with
   the principles of Kleindienst v. Mandel, 408 U.S. 753, 92 S.Ct. 2576, 33
   L.Ed.2d 683 (1972).

25.The consular power to exclude non-citizens is broad, but it is subject to
   constitutional limitations. Like all government powers, the immigration
   power must be exercised consistent with the Constitution and the Bill of
   Rights. Fong Yue Ting v. United States, 149 U.S. 698, 712 (1893).
   (immigration power must be exercised "consistent[ly] with the
   Constitution"); The Chinese Exclusion Case, 130 U.S. 581, 604 (1889)
   (immigration power limited "by the [Constitution itself").

26.In both Adams v. Baker, 909 F.2d 643 (1st Cir. 1990), and Allende v. Shultz,
   845 F.2d 1111 (1st Cir. 1988), the First Circuit accepted jurisdiction over
   First Amendment challenges to visa denials. The denial of the visa was
   overturned where the government failed to provide facially legitimate and
   bona fide reasons for exclusion. Id. In this case, the government’s actions
   were outrageously arbitrary and discriminatory.

27.“[T]he Due Process Clause provides that certain substantive rights-life,
   liberty, and property-cannot be deprived except pursuant to constitutionally
   adequate procedures.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,
   541, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985).

28.The Plaintiffs pray that this Honorable Court compels the Defendants to take
   proper and immediate action on said application.

29.The Plaintiff has been greatly damaged by the failure of Defendants to act in
   accordance with their duties under the law.

      a. The Plaintiff, Liberty Church, has been suddenly and unjustly
         deprived of the benefit of its approved visa application. Mr. Rocha
         was a vital component of the operation of the church.

      b. The Plaintiff has been suddenly and unduly unable to establish church
                                      6
        Case 4:20-cv-10274-TSH Document 1 Filed 02/12/20 Page 7 of 7


            services finding it a challenge to find volunteers to help in areas that
            Mr. Rocha was serving.

   30.Accordingly, the Plaintiffs have been forced to retain the services of an
      attorney to pursue the instant action.

                                      PRAYER

   31.WHEREFORE, in view of the arguments and authority noted herein,
      Plaintiffs respectfully pray that the Defendants be cited to appear herein and
      that, upon due consideration, the Court enter an order:

      (a)   Requiring Defendants to act on Plaintiff’s application and issue his
            visa.

      (b)   Awarding Plaintiffs reasonable attorney’s fees; and

      (c)   Granting such other relief at law and in equity as justice may require.



Date:       02/12/2020
Location:   Framingham, MA
                                              Respectfully submitted,

                                              /s/ Audrey Botros
                                              /s/ Saher Macarius
                                              Law Office of Saher J. Macarius
                                              21 Walsh St.
                                              Framingham, MA 01701
                                              Phone: (508) 879-4443
                                              BBO#567460




                                          7
